Per Curiam. William Harrison, M.D., Planned Parenthood of Eastern Oklahoma and Western Arkansas, Inc., Planned Parenthood of Greater Arkansas, Inc., Curtis Stover, M.D., and Little Rock Planning Services, P.A. move to intervene in this appeal and assert primarily that they have an interest in the subject matter of the appeal and that their interest is not adequately protected by the appellants. Appellee Westark Christian Action Council moves for a 30-day extension in which to file its response to proposed intervenors’ motion to intervene because it has filed a Freedom of Information Request to appellant Arkansas Department of Health for any correspondence between the appellants and proposed intervenors. The purpose of the request, according to Westark, is to determine whether the interest of the proposed intervenors is indeed different from that of the Arkansas Health Department.  The 30-day extension in which to answer proposed intervenors’ motion to intervene is granted to appellee Westark Christian Action Council.  The proposed intervenors pray in their response to Westark’s motion for extension for an additional 20 days to file their brief, either as intervenors or as amici curiae, after this court rules on their motion to intervene. That motion, too, is granted. Holt, C.J., and Newbern, J., not participating.